Title: From George Washington to Major General William Heath, 28 March 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Quarters Morristown 28th March 1780
          
          I received your letter of the 2d informing me of your arrival at Roxbury.
          It is very essential that every thing in our power, not inconsistent with the establishments of Congress, or the States, should be done that can in any ways facilitate the recruiting service. I am of your opinion, that if clothing could be procured on the spot for such of the State quota as inlist, it would be a circumstance very much in favor of the business. But I would not wish to give any directions on this subject, as I presume every thing proper on the occasion will be done by the State in consequence of the requisition of Congress.
          I have been induced to direct the clothier general to make out an

order on Otis & Henley, in favor of Col. Crane, for clothing for such soldiers as he may inlist. But this cannot be extended further, and was only taken up, because the artillery are dependent solely on the Continent for their supplies. I am Dr Sir Your obt & hble sert
          
            Go: Washington
          
        